DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okuda et al. JP 2012-154657 (hereafter Okuda), prior art of record as indicated in the IDS filed 17 April 2020.
As to claim 1: Okuda discloses a particle counting device comprising:
a particle number counting unit (18; fig. 1 and see ¶ 14 of the included English translation of the Okuda reference which is relied upon for the purposes of this rejection) that counts a number of particles contained in exhaust gas (¶ 14);

a suction pump (22; fig. 1) that is provided downstream from the fluid resistance element (¶ 32);
a gas supply path (2; fig. 1) that is connected to a flow path between the fluid resistance element and the suction pump (the gas supply path 2 is connected to the flow path between the fluid resistance element 20 and the pump 22 by the flow path depicted in fig. 1 that connects the fluid resistance element 20 and said pump 22), and that supplies gas to a downstream side of the fluid resistance element (the gas flowing through the part of the path depicted as branching to the right from the gas supply path 2 and towards the pump 22 is considered to supply gas to the downstream side of the fluid resistance element after passing by the valve 34 when it is opened as disclosed in ¶ 35); and
a flow rate adjustment unit (34; fig. 1) that is provided on the gas supply path (fig. 1), and that adjusts a flow rate of the gas that is supplied to the downstream side of the fluid resistance element (the flow rate of the gas that is supplied to the downstream side of the fluid resistance element 20 when gas moves through the path defined above and which connects the gas supply path 2 to the downstream side of said fluid resistance element 20 is controlled by the valve 34 being opened or closed and accordingly is considered to adjust a flow rate of the gas being supplied thereto).

claim 2: Okuda discloses the particle number counting device according to claim 1, further comprising a pressure sensor (20b; fig. 1 and see ¶ 40) that measures a differential pressure between a pressure on the upstream side of the fluid resistance element and a pressure on the downstream side thereof (¶ 32), or a pressure on the upstream side of the fluid resistance element, or an outside air pressure, and
the flow rate adjustment unit adjusts the flow rate based on pressure measurements made by the pressure sensor (¶ 40 - the flow rate control is noted to occur based on the value of the differential pressure sensor 20b so as to attain a constant value and one of the manners used to ensure this condition is open the flow rate adjustment unit 34 as disclosed in ¶ 35).

As to claim 6: Okuda discloses a particle number counting method that employs a particle number counting device comprising a particle number counting unit (18; fig. 1 and see ¶ 14) that counts a number of particles contained in exhaust gas (¶ 14), a fluid resistance element (20; fig. 1 and see ¶ 3 - the disclosed differential flow meter with a capillary 20a and differential pressure sensor 20b as further disclosed in ¶ 32 is considered to be a fluid resistance element in accordance with Applicant’s as-filed specification ¶ 22) that is provided downstream from the particle number counting unit (fig. 1 - the fluid resistance element 20 is depicted as downstream of the particle number counting unit 18), a suction pump (22; fig. 1) that is provided downstream from the fluid resistance element and the suction pump (¶ 32), a gas supply path (2; fig. 1) that is connected to a flow path between the fluid resistance element and the suction pump (the gas supply path 2 is connected to the flow path between the fluid resistance element 20 and the pump 22 by the flow path depicted in fig. 1 that connects the 
the flow rate adjustment unit is controlled based on a differential pressure between a pressure on the upstream side of the fluid resistance element and a pressure on the downstream side thereof (¶ 40 - the flow rate control is noted to occur based on the value of the differential pressure sensor 20b so as to attain a constant value and one of the manners used to ensure this condition is open the flow rate adjustment unit 34 as disclosed in ¶ 35). 






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Okuda et al. JP 2012-154657 (hereafter Okuda), prior art of record as indicated in the IDS filed 17 April 2020 in view of Hall et al. US PG-PUB 2014/0331752 A1 (hereafter Hall).
As to claim 3: Okuda teaches all of the limitations of the claimed invention as described above regarding claim 2, including a flow rate adjustment unit (34) that adjusts the flow rate with regard to a differential pressure between a pressure on the upstream side of the fluid resistance element (20) and a pressure on the downstream side (¶ 40 regarding the differential pressure sensor 20b that is used to keep a differential pressure constant via the use of the flow rate adjustment unit 34 as disclosed in ¶ 35), but does not explicitly teach:

Hall teaches that a differential pressure may be utilized to determine whether said differential pressure is within a predetermined range (¶ 49 regarding the pressure differential test and whether such a value is above or below a predetermined amount and must therefore be within a predetermined range therebetween).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Okuda in the manner suggested by Hall above by adjusting a flow rate such that a differential pressure between a pressure on the upstream side of a fluid resistance element and a pressure on the downstream side thereof is within a predetermined range because such a pressure differential range may be used to check for erroneous conditions as suggested in Hall ¶ 49 or to check whether a pressure sensor fault is occurring as further suggested in Hall ¶ 50.

 Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Okuda et al. JP 2012-154657 (hereafter Okuda), prior art of record as indicated in the IDS filed 17 April 2020 in view of Hanada et al. US PG-PUB 2011/0192145 A1 (hereafter Hanada).
As to claim 4: Okuda teaches all of the limitations of the claimed invention as described above regarding claim 1, including a gas supply path (2) that is connected to the flow path (the part of the path which diverges and leads to valve 34 as depicted in fig. 1 and subsequently to 
wherein the gas supply path is connected to the flow between an exhaust gas processing unit and the particle number counting unit via a buffer tank.
Hanada teaches a gas supply path (BL1; fig. 3) that is connected to the flow (ML; fig. 3) between an exhaust gas processing unit (CYCL; fig. 3) and a particle number counting unit (CPC; fig. 3) via a buffer tank (BT; fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Okuda in the manner suggested by Hanada as described above because such a construction allows for the option of choosing whether or not several additional units such as the evaporation unit EU as depicted in fig. 3 of Hanada are required for use at that particular instance or for that particular exhaust gas and can thus provide alternate gas flow paths depending on which units are required at the time.

As to claim 5: Okuda teaches all of the limitations of the claimed invention as described above regarding claim 1, including a gas supply path (2) that is connected to the flow path (the part of the path which diverges and leads to valve 34 as depicted in fig. 1 and subsequently to the downstream side of the fluid resistance element 20), and a particle number counting unit (18), but does not explicitly teach:
an exhaust gas processing unit that is provided upstream from the particle number counting unit, and that performs predetermined processing on exhaust gas;

an exhaust pump that is provided on the gas discharge path; and
a buffer tank that is provided on the gas discharge path on the upstream side of the exhaust pump, wherein
the gas supply path is connected to the buffer tank.
Hanada teaches an exhaust gas processing unit (CYCL; fig. 3) that is provided upstream (fig. 3) from the particle counting unit (CPC; fig. 3), and that performs predetermined processing on exhaust gas (¶ 40 regarding the dust removal by CYCL);
a gas discharge path that is connected to the flow path between the exhaust gas processing unit and the particle number counting unit (the portion of the flow path that is depicted in fig. 3 as leading from the exhaust gas processing unit CYCL to the particle number counting unit CPC and subsequently to the suction pump VP);
an exhaust pump that is provided on the gas discharge path (VP; fig. 3); and
a buffer tank (BT; fig. 3) that is provided on the gas discharge path on the upstream side of the exhaust pump (fig. 3), wherein
the gas supply path (ML; fig. 3 - the gas supply path disclosed in ¶ 40 is considered in combination equivalent to gas supply path 2 of Okuda) is connected to the buffer tank (the gas supply path connects to the buffer tank via the portion of the line that leads through the CYCL, CPC, and finally to the tank BT as depicted in fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Okuda in the manner suggested by Hanada as 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215.  The examiner can normally be reached on M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856